ON APPLICATION FOR REHEARING
PER CURIAM.
On application for rehearing, Harper and its insurer points out that our original opinion did not indicate that the allowed damages of $4,167.85 are subject to a deductible under the insurance policy in question of $150.00.
Therefore, the original opinion is hereby amended so as to award plaintiffs a judgment in the amount of $4,017.85 against both defendants, in solido, and an additional sum of $150.00 against Harper Aviation, Inc. only. As amended, the judgment of the district court is affirmed.
Application denied.